                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     AIMSLEY ENTERPRISES INC., ET AL.,                  CASE NO. 19-cv-02101-YGR
                                   7                    Plaintiffs,                         ORDER DENYING MOTION TO COMPEL
                                                                                            ARBITRATION, GRANTING IN PART AND
                                   8              vs.                                       DENYING IN PART MOTION TO DISMISS AND
                                                                                            GRANTING MOTION FOR SERVICE OF
                                   9     DOUG E. MERRYMAN, ET AL.,                          PROCESS BY EMAIL ON FOREIGN
                                                                                            DEFENDANT
                                  10                    Defendants.
                                                                                            Re: Dkt. Nos. 25, 31, 32
                                  11

                                  12
Northern District of California




                                              On August 13, 2019, the Court heard oral argument on defendants’ motion to compel
 United States District Court




                                  13
                                       arbitration (Dkt. Nos. 32, 34, 40) and to dismiss plaintiffs’ complaint (Dkt. Nos. 31, 37, 41), both
                                  14
                                       of which were fully briefed. As stated on the record, and confirmed herein, having carefully
                                  15
                                       considered the briefing and arguments submitted in this matter, the Court DENIES defendants’
                                  16
                                       motion to compel arbitration and GRANTS IN PART and DENIES IN PART defendants’ motion to
                                  17
                                       dismiss plaintiff’s complaint, with leave to amend. (See Dkt. No. 44.) Specifically, the Court
                                  18
                                       GRANTS defendants’ motion to dismiss with respect to plaintiffs’ claims against Merryman and
                                  19
                                       California Business and Professions Code Section 17200 claim against OPMNY, LLC and affords
                                  20
                                       plaintiffs leave to amend those claims. The Court DENIES defendants’ motion with respect to
                                  21
                                       plaintiffs’ remaining claims. Accordingly, plaintiff SHALL file any amended complaint by no later
                                  22
                                       than September 10, 2019.
                                  23
                                              Additionally, and as stated on the record, the Court GRANTS plaintiffs’ motion for an order
                                  24
                                       allowing alternative service of any amended complaint pursuant to Federal Rule of Civil
                                  25
                                       Procedure 4(h)(2) via the following alternative method: email to attorney for Affinitas Medios de
                                  26
                                       Pagos S.A.P.I. de D.V., Dirk O. Julander of Julander Brown Bollard at doj@jbblaw.com. (Dkt.
                                  27
                                       No. 25.)
                                  28
                                   1         This Order terminates Docket Numbers 25, 31, and 32.

                                   2         IT IS SO ORDERED.

                                   3   Dated: August 14, 2019
                                                                                             YVONNE GONZALEZ ROGERS
                                   4                                                    UNITED STATES DISTRICT COURT JUDGE
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
